Citation Nr: 1317505	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  03-07 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for otitis media. 

2.  Entitlement to service connection for tinnitus to include as secondary to otitis media. 

3.  Entitlement to service connection for vertigo to include as secondary to otitis media. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1975 to October 1995. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2002 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2003, the Veteran withdrew his notice of disagreement to the rating decision, denying the claim for a clothing allowance. 

In June 2004, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  During the hearing and on the record, the Veteran withdrew from the appeal the claim of service connection for bronchitis and the claim for increase for seborrheic dermatitis.  

In June 2005 and August 2008, the Board remanded the current claims for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  



REMAND

On the claim of service connection for tinnitus, a decision on the merits of the claim is deferred until the claims of service connection for otitis media and for vertigo are finally adjudicated. 




On the claim of service connection for otitis media, on VA examination in June 2012, the VA examiner did not specifically address the findings in the service treatment records of otitis media in September 1981, otitis externa in January 1982, retracted tympanic membranes and decreased mobility in May 1990, a history of recurrent otitis in September 1990, and a history of otitis in December 2001.  

On the claim of service connection for vertigo, on VA examination in June 2012, 
the VA examiner did not specifically address a VA otolaryngology note in October 2006 of a 15 year history of vertigo and that the Veteran was counseled about Meniere's disease.  

As the record is insufficient to decide the claims on the applicable theories of service connection, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's Vocational Rehabilitation folder. 

2.  Afford the Veteran a VA ear, nose and throat examination by a VA health care professional, who has not previously examined the Veteran, to determine:  

a).  Whether the Veteran has recurrent otitis; and,

b).  Whether the Veteran has vertigo; and, if so,







Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that: 

i).  Recurrent otitis is a progression of the symptoms of otitis in service, or, the development of a new and separate condition since service; or, 

ii).  Veritgo had onset in service or is caused by or aggravated by otitis?  

The term "aggravation" means a permanent increase in the vertigo, that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to otitis as contrasted to a temporary worsening of symptoms. 

In formulating the opinion, the VA examiner is asked to consider the following facts: 

On the claim of service connection for otitis media, the service treatment records show that in September 1981 the finding was otitis media; in January 1982, otitis externa was noted; in May 1990, the tympanic membranes were retracted; and in September 1990 there was a history of recurrent otitis; after service in December 2001, history included otitis. 


On the claim of service connection for vertigo, in a VA otolaryngology note in October 2006 there was a 15 year history of vertigo and that the Veteran was counseled about Meniere's disease.

The Veteran's file must be provided to the VA examiner for review. 

3.  After the development has been completed, adjudicate the claims of service connection for otitis media and for vertigo to include secondary service connection.  If additional evidence pertinent to the claim of service connection for tinnitus is received adjudicate the claim.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


